Citation Nr: 0619319	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left navicular bone.  

2.	Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the distal tuft of the left ring 
finger.  

3.	Entitlement to an evaluation in excess of 10 percent for 
status post excision, bone spur and fragment, right ankle, 
with traumatic arthritis.  

4.	Entitlement to an evaluation in excess of 10 percent for 
ocular hypertension.  

5.	Entitlement to service connection for chronic multiple 
joint pain.  

6.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.    

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had verified active service from October 1967 to 
June 1970, and from July 1976 to November 1987.  The record 
also indicates that the veteran served on active duty between 
July 1970 and July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July and 
September 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.      


FINDINGS OF FACT

1.	Medical evidence shows that the veteran's service-
connected left wrist disorder is productive of slight 
limitation of motion, but no definite acute fracture or 
dislocation, and no degenerative changes.  

2.	Medical evidence shows that the veteran's service-
connected left ring finger disorder is productive of 
diminished flexion and grip strength, but no acute fracture, 
dislocation, or degenerative changes.  

3.	Medical evidence shows the veteran's right ankle 
disability to be productive of slight limitation of motion.  

4.	The medical evidence shows that the veteran's corrected 
visual acuity ranges between 20/20 and 20/25, and that his 
visual field results are full and normal.  

5.	The medical evidence of record does not support a finding 
that the veteran has a current chronic multiple joint pain 
disorder.    

6.	In an October 1999 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
and the veteran did not appeal.  

7.	Evidence received since the October 1999 denial is 
cumulative of that previously of record.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left wrist disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Codes 5214, 5215 (2005).

2.	The criteria for a compensable rating for the veteran's 
service-connected left ring finger disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5230 (2005).  

3.	The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5262, 5271 (2005).  

4.	The criteria for a rating in excess of 10 percent for the 
veteran's service-connected eye disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.84a, Diagnostic Code 6013 (2005).  

5.	A chronic multiple joint pain disorder was not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to be related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).  

6.	New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
joint and hearing loss disorders, and is seeking increased 
ratings for several disorders already service connected.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.
 


I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the 


evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in January 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this letter, the RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And in this letter, the RO provided notification to 
the veteran before adjudicating his claims in July and 
September 2002.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes that, in the January 2002 notification 
letter, the RO did not provide the veteran with information 
regarding disability ratings and effective dates for the 
award of benefits.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  Nevertheless, despite the 
inadequate notice provided, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Any 


questions as to the appropriate disability ratings and/or 
effective dates to be assigned here are rendered moot 
because, as noted below, the service connection claims will 
be denied, and because the veteran has not disputed the 
assigned effective dates for those disorders already service 
connected, and for which he is now seeking increased 
evaluations.  As such, notice regarding disability ratings 
and/or effective dates would have no meaningful impact on 
this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2002 letter from the RO, despite 
the omission of certain information regarding disability 
ratings and/or effective date determinations.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  In this matter, the RO obtained 
private, VA, and service medical records relevant to this 
matter, and there does not appear to be any outstanding 
records that are relevant to this appeal.  VA also provided 
the veteran with several VA compensation examinations to 
assist in the determination of his claims.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claims for Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 


criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals of a fracture of the left navicular bone - 
currently rated as 10 percent disabling 
	
The RO service connected the veteran's left wrist disorder in 
July 1970 and assigned a noncompensable evaluation.  In a 
July 2002 rating decision, the RO increased the disability 
evaluation to 10 percent.  The veteran now claims that his 
evaluation should be higher.  For the reasons set forth 
below, the Board disagrees.  

Diagnostic Codes 5214 and 5215 address disabilities involving 
the wrist.  Diagnostic Code (DC) 5214 addresses wrist 
disabilities involving ankylosis, while DC 5215 addresses 
wrist disabilities based on limitation of motion.    

The veteran underwent VA compensation examination of his left 
wrist in February 2002.  The examiner found that the 
veteran's range of motion in his left wrist was slightly 
decreased.  He also noted that the veteran was right-handed.  
Radiological examination that month indicated no definite 
acute fracture or dislocation, and no degenerative changes.  
As there is no medical evidence in this matter indicating the 
presence of ankylosis, DC 5214 is not applicable and the 
Board will address the veteran's wrist disorder under DC 
5215.  

Under Diagnostic Code 5215, a 10 percent rating is warranted 
with evidence of dorsiflexion less than 15 degrees, or with 
evidence of palmar flexion limited in line with the forearm.  
A rating in excess of 10 percent is not provided under this 
code provision.  As the veteran has already been rated 10 
percent disabled for his wrist 


disorder, this code cannot provide a basis for a greater 
award.  The Board therefore finds that a rating in excess of 
10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  The Board has considered the effects 
of pain and the holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995), but there is no basis for the assignment of a 
higher evaluation.  In Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997), the Court found that where the veteran was in 
receipt of the maximum schedular rating based on limitation 
of motion, remand of the case for consideration of functional 
loss due to pain was not appropriate.  Thus, in the present 
case, as the veteran is in receipt of the maximum schedular 
rating for limitation of motion of the wrist, a higher rating 
based on functional loss due to pain is not in order.

Residuals of a fracture of the distal tuft of the left 
ring finger - currently rated as 0 percent disabling    

The veteran injured his left ring finger in April 1982.  The 
RO service connected this finger in a July 1988 rating 
decision and assigned a noncompensable evaluation.  The 
veteran now contends that a higher rating is due here.  For 
the reasons set forth below, the Board disagrees with the 
veteran's claim.  

During the pendency of this claim, the rating criteria for 
limitation of motion of digits of the hand were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
87 (2002).  Under both the old and the new rating criteria, 
individual ring finger disorders of either hand are rated as 
noncompensably disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 and 5230.   

The veteran underwent VA compensation examination of his left 
ring finger in February 2002.  The examiner noted diminished 
flexion and grip strength in his finger.  Radiological 
examination the same month found no acute fracture, 
dislocation, or degenerative changes in the left ring finger.    

Neither DC applicable in this matter authorizes a compensable 
evaluation for a service-connected ring finger disorder.  As 
such, a compensable rating is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5227 or 5230, even with consideration 
of the effects of pain.  See DeLuca, supra. and Johnston, 
supra.

Status post excision, bone spur and fragment, right 
ankle, with traumatic arthritis - currently rated as 10 
percent disabling

On several occasions during his active service, the veteran 
was treated for a right ankle disorder.  Accordingly, the RO 
service connected a right ankle disorder in a July 1988 
rating decision and assigned a noncompensable evaluation 
under Diagnostic Code 5271.  The RO increased this rating to 
10 percent in a July 2002 rating decision.  In that decision, 
the RO rated the veteran under DC 5262.  The veteran now 
contends that a higher rating is due here.  For the reasons 
set forth below, the Board disagrees with the veteran's 
claim.  

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
this provision, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  With evidence of malunion of 
the tibia and fibula, a 30 percent evaluation is warranted 
with marked knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 10 
percent evaluation is warranted with slight knee or ankle 
disability.  

Diagnostic Code 5271 compensates for limited motion caused by 
service-connected ankle disabilities.  Moderate limitation of 
motion warrants a 10 percent evaluation while marked 
limitation warrants a 20 percent evaluation.

The Board finds that the medical evidence indicates no more 
than slight ankle disability in this matter.  Under VA 
guidelines, full range of motion for the ankle is 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  See 38 C.F.R. § 
4.71a, Plate II.  As the February 2002 VA compensation 
examination demonstrated, the veteran has substantial range 
of motion in his right foot.  Though the examination yielded 
evidence of slight swelling and degenerative changes, the 
examiner measured range 


of motion in the right ankle to be 15 to 40 degrees.  For 
this reason, the Board finds an increased rating unwarranted 
under either applicable DC here - the evidence shows slight 
limitation of motion, rather than "marked" or "moderate" 
limitation.  As such, a 10 percent rating is warranted here.  

Moreover, the Board finds an increased rating unwarranted 
here based on 38 C.F.R. §§ 4.10, 4.40, and 4.45, and DeLuca, 
supra.  In short, despite the evidence of slight swelling, 
there is no medical evidence of record that the veteran's 
right ankle has been functionally impaired by such symptoms 
as pain, weakened movement, excess fatigability, or 
incoordination.  

Parenthetically, the Board notes the representative's 
argument in an October 2005 statement that an additional 10 
percent rating is warranted here based on VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  In 
short, the representative contends that evidence of arthritis 
in the right ankle warrants a separate 10 percent rating in 
addition to the 10 percent rating already awarded for the 
demonstrated limitation of motion in the right ankle.  The 
Board disagrees with this position.  The 10 percent rating 
awarded recognizes both the arthritis and the limitation of 
motion in the veteran's right ankle.  And the General Counsel 
opinions cited by the representative are not applicable here 
- in relevant part, these opinions authorize separate ratings 
not for ankle disorders manifesting arthritis and consequent 
limitation of motion, but for knee disorders manifesting 
arthritis and wholly separate and unrelated instability 
disorders.  

      Ocular hypertension - currently rated as 10  percent 
disabling   

The record indicates that while in service, ocular pressure 
testing the veteran underwent indicated ocular hypertension.  
Subsequent testing then also indicated that the veteran was 
glaucoma suspect, and eventually found the veteran with low 
tension glaucoma.  Based on this medical evidence, the RO 
service connected the veteran for bilateral ocular 
hypertension in a July 1988 rating decision and assigned a 
noncompensable evaluation.  The RO continued this rating in 
two subsequent 


rating decisions, including the one currently on appeal, 
rendered in September 2002.  The veteran contends a higher 
rating is warranted due to complications related to glaucoma.  
For the reasons set forth below, the Board disagrees with the 
veteran's claim.     

The veteran's glaucoma and ocular hypertension disorder is 
currently rated under Diagnostic Code 6013.  See 38 C.F.R. § 
4.84a.  Under this code provision, glaucoma is assigned a 
minimum 10 percent evaluation for visual acuity or field 
loss.  

The basis for rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  With visual acuity, a 10 percent 
evaluation is warranted for vision in one eye of 20/50, with 
20/40 or 20/50 in the other eye; vision in one eye of 20/70, 
with vision in the other eye of 20/40; or vision in one eye 
of 20/100, with vision in the other eye of 20/40.  A 20 
percent evaluation contemplates vision in one eye of 20/70, 
with vision in the other eye of 20/50; vision in one eye of 
20/100, with vision in the other eye of 20/50; vision in one 
eye of 20/200, with vision in the other eye of 20/40; or 
vision in one eye of 15/200, with vision in the other eye of 
20/40.

With bilateral field loss, a 20 percent evaluation may be 
assigned for field loss to 60 degrees but not to 45 degrees.

In the case at hand, the veteran's visual field examinations 
have shown his field vision to be essentially within normal 
limits, while his visual acuity testing has also showed his 
visual acuity to be predominantly at or below the thresholds 
noted for a 10 percent evaluation.  

An April 2005 VA compensation examination report noted the 
veteran's complaints of visual fuzziness even while wearing 
glasses.  The examiner found the veteran with chronic open 
angle glaucoma, controlled with alphagan drops.  But he also 
found the veteran with corrected vision of OD 20/20, and OS 
20/25.  Moreover, this 


examiner found no visual field defects.  An April 2003 VA 
examiner found the veteran with corrected vision of OD 20/20, 
and OS 20/25.  An August 2002 VA examiner found the veteran 
with even better visual acuity, 20/20 for both eyes, found 
full visual fields, and referred to excellent visual field 
results found in February 2002.  And a March 2002 VA 
examination report likewise reported the veteran with 
corrected 20/20 visual acuity in both eyes, and with full 
visual fields.       

Thus, an evaluation in excess of 10 percent is not warranted 
here.  When all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's bilateral chronic open 
angle glaucoma does not more nearly approximate the criteria 
for a higher evaluation than those for the assigned 
evaluation of 10 percent.  

As the preponderance of the evidence is against each of the 
veteran's claims for a higher rating, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Lastly, the Board finds that the medical evidence does not 
reflect that any of the veteran's service-connected disorders 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  The Merits of the Claim for Service Connection for 
Chronic Multiple Joint Pain

In November 2001, the veteran claimed service connection for 
chronic and severe pain in his lower back, hips, ankles, 
wrists, hands, and fingers.  As the veteran is 


already service connected for ankle, wrist, and finger 
disorders, the RO restyled his claim as one for service 
connection for chronic multiple joint pain.  In short, the 
veteran claims that the rigors of his service caused such a 
widespread and diffuse joint pain disorder.  For the reasons 
set forth below, the Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Certain 
conditions, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall 


give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this matter, the veteran claims pain in both ankles, both 
wrists, in his hands and fingers, in his lower back, in his 
flanks, and in his hips.  The medical evidence of record 
supports his claim to pain in these areas of the body.  
Nevertheless, the Board finds none of the three elements of 
Pond established here.  As for the first element, the record 
lacks evidence showing that the veteran has a current 
generalized or diffuse chronic joint pain disorder.  Rather, 
the evidence shows that the veteran's disorders can be 
attributed to direct causes, not to a generalized disorder 
such as fibromyalgia.    

The veteran underwent VA compensation examination for his 
joints in February 2000, February 2002, and August 2003, and 
for his left ankle in April 2005.  The record also contains 
private medical evidence addressing the veteran's joint 
disorders.  This medical evidence shows that the veteran's 
ankle disorders, his left wrist disorder, and his finger 
disorders relate to inservice trauma, and are therefore 
service connected.  The evidence shows that the veteran's 
right wrist disorder is attributed to extensor carpi ulnaris 
tendonitis, which the veteran developed following service.  
And the evidence shows that the veteran's pain in his lower 
back, flank and hip area is attributed to degenerative 
changes in his back, and to kidney cancer, both of which 
developed following service.  

None of these private or VA examiners, moreover, diagnosed 
the veteran with a generalized or diffuse joint pain disorder 
such as fibromyalgia.  In fact, each examiner isolated the 
veteran's joint-related disorders to known joint-specific 
inservice and post-service disorders.  As such, the record 
lacks medical evidence demonstrating that, beyond his 
specifically identified joint disorders, the veteran has a 
current distinct generalized joint disorder which causes him 
pain.  For this reason, the first element of Pond is not 
established in this record.  Pond, 12 Vet. App. at 346. 

Likewise, the Board finds the second and third elements of 
Pond are not established here - there is no evidence within 
the veteran's service medical records showing an inservice 
chronic joint pain disorder (in fact, though the veteran 
noted "[s]wollen or painful joints" in his retirement 
report of medical history in November 1987, this report, and 
the retirement report of medical examination executed the 
same month, are negative for a generalized joint pain 
disorder); there is no evidence of arthritis manifesting to a 
compensable degree within the first year of discharge from 
service; and there is no medical evidence providing a nexus 
between service and the claimed disorder.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309; Pond, supra.
 
As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

IV.  The Merits of the Claim to Reopen the Claim for Service 
Connection

The veteran claims that active service caused him to 
experience bilateral hearing loss.  The RO denied a service 
connection bilateral hearing loss claim in October 1999.  The 
veteran did not appeal this decision, which became final.  As 
such, the veteran must submit new and material evidence to 
reopen his service connection claim for bilateral hearing 
loss.           

Regulations enacted since the veteran's initial claim have 
changed VA's definition of "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the veteran filed his request to reopen his 
claim after that date (in November 2001), this regulatory 
change is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As already noted, the veteran's claim of service connection 
for bilateral hearing loss was last denied in an October 1999 
rating decision.  The veteran did not file a notice of 
disagreement with this decision and, therefore, the RO's 
October 1999 rating decision subsequently became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).  

The Board must now determine whether the RO correctly 
reopened the veteran's claim in the July 2002 rating 
decision, which again denied the veteran's claim for service 
connection for hearing loss.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).
  
In support of the effort to reopen the claim, the record 
contains the results of a July 2002 VA audiology examination.  
This is new information associated with the claims folder 
since the last final rating decision in October 1999.  
Accordingly, the Board finds this evidence to be new 
evidence.  As noted, however, this does not end the inquiry, 
as the Board must still determine whether any of this new 
evidence is also material.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  The new evidence does not pertain to the specific 
reason the veteran's claim was denied in October 1999 - i.e., 
it is not medical evidence showing that the veteran has a 
current bilateral hearing loss disorder.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  What the new 
evidence does show - as the medical evidence showed in 1999 - 
is that the veteran's hearing loss does not qualify as a 
hearing disability for VA rating purposes.  

Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

The new evidence shows, just as it showed in October 1999, 
that there is no measurement of 40 decibels or greater in any 
of the frequencies noted above, that the veteran's auditory 
thresholds are all below 26, and that his speech recognition 
scores are each above 94 percent.  As was the case in 1999, 
the evidence would fail to satisfy criteria necessary to 
warrant a grant of service connection.  See 38 C.F.R. §§ 
3.303, 3.385;  see also Pond, 12 Vet. App. at 346.  As such, 
the Board finds that the new information does not raise a 
reasonable possibility of substantiating the veteran's 
service connection claim for bilateral hearing loss.  38 
C.F.R. § 3.156(a).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left navicular bon, is denied.  

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the distal tuft of the left ring 
finger is denied.  

Entitlement to an evaluation in excess of 10 percent for 
status post excision, bone spur and fragment, right ankle, 
with traumatic arthritis is denied.  

Entitlement to an evaluation in excess of 10 percent for 
ocular hypertension is denied.    

Entitlement to service connection for chronic multiple joint 
pain is denied.  

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


